Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
                                                               FILED
                                                             Jun 28 2012, 8:34 am
the defense of res judicata, collateral
estoppel, or the law of the case.
                                                                    CLERK
                                                                  of the supreme court,
                                                                  court of appeals and
                                                                         tax court



ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

GREGORY L. FUMAROLO                                 GREGORY F. ZOELLER
Fort Wayne, Indiana                                 Attorney General of Indiana

                                                    RYAN D. JOHANNINGSMEIER
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana




                               IN THE
                     COURT OF APPEALS OF INDIANA

JAMES HENRY TANKARD,                                )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )     No. 02A04-1110-CR-570
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                       APPEAL FROM THE ALLEN SUPERIOR COURT
                           The Honorable Wendy W. Davis, Judge
                               Cause No. 02D06-1103-FB-50



                                          June 28, 2012


                MEMORANDUM DECISION - NOT FOR PUBLICATION


CRONE, Judge
                                        Case Summary

       When James Henry Tankard saw a signal from a potential drug buyer, he approached

buyer‟s car and asked him what he was looking for. The buyer said that he wanted to buy

crack cocaine, so Tankard got into the car and directed him to a drug house. Tankard went

inside with the buyer‟s money, returned momentarily, and gave the buyer some crack

cocaine. The buyer turned out to be an undercover police detective. Shortly thereafter,

police conducted a traffic stop of the vehicle, and Tankard was arrested and charged with

class B felony dealing in cocaine.

       A jury convicted Tankard as charged, and he now appeals, claiming that the trial court

erred in instructing the jury on the definition of “delivery,” that the evidence is insufficient to

support his conviction, and that his seventeen-year sentence is inappropriate. Finding no

error, we affirm.

                                Facts and Procedural History

       In 2011, in response to community complaints and high rates of drug dealing and

violent activity, the Fort Wayne Police Department sent undercover vice and narcotics

officers to the neighborhood surrounding Pontiac and Clinton Streets, including Detective

Jeffrey Ripley. When working undercover, Detective Ripley adopted a persona that enabled

him to blend in with those living and working in the neighborhood. He drove an old,

unmarked vehicle, wore dirty clothes, and avoided showering.

       On March 1, 2011, Detective Ripley drove through the neighborhood and saw

Tankard standing between two houses on Leith Street. He was familiar with the houses from


                                                2
prior drug investigations but had never met Tankard. Tankard walked to a nearby gas station.

Shortly thereafter, Detective Ripley pulled into the station and nodded and waved toward

him. Tankard walked over to the detective‟s undercover vehicle, opened the passenger door,

and asked him what he was looking for. When Detective Ripley responded that he was

looking for a “$20.00 stone,”1 Tankard got into the vehicle, shut the door, and told him that

he could get it for him. Tr. at 123. He gave driving directions to Detective Ripley, and the

two ended up in front of the two Leith Street houses. The detective gave Tankard twenty

dollars and told him to give him an item to ensure that he would return with the drugs and not

just take his money and leave. Tankard gave him his identification card as collateral, left

with the money, and entered one of the houses. Detective Ripley then saw a male leave that

house, enter the adjacent house, and return to the first house.2 Shortly thereafter, Tankard

returned to the detective‟s vehicle, got in, and handed the detective a white folded paper

containing a chunky white substance. Detective Ripley argued with Tankard about the

quality of the crack, and Tankard assured him that it was “good crack cocaine.” Id. at 131.

The two drove off, and Tankard got out a crack pipe. Moments later, Detective Ripley

signaled his assisting officers, who conducted a traffic stop of his vehicle. The officers

arrested Tankard and seized his crack pipe from the passenger‟s side floor. Field and lab


        1
           Detective Ripley testified that a “$20.00 stone” is a slang term for a $20.00 rock of crack cocaine.
Tr. at 123.
        2
           Detective Ripley testified that using two houses is a common practice in drug dealing, with the
street-level dealer presenting the money inside one house, and a runner retrieving the drugs from the second
house and returning to the first house to give them to the street-level dealer. Tr. at 130.



                                                      3
testing confirmed that the crack rock that Tankard purchased for Detective Ripley contained

cocaine and weighed 0.12 grams.

       On March 4, 2011, the State charged Tankard with class B felony dealing in cocaine.

On September 28, 2011, a jury convicted him as charged. On October 24, 2011, the trial

court sentenced him to seventeen years, with fifteen years executed and two years suspended

to probation. This appeal ensued. Additional facts will be provided as necessary.

                                  Discussion and Decision

                                  I. “Delivery” Instruction

       Tankard challenges the trial court‟s jury instruction defining “delivery” in the context

of dealing cocaine. We review a trial court‟s decision to give or refuse a jury instruction

using an abuse of discretion standard. Whitney v. State, 750 N.E.2d 342, 244 (Ind. 2001). In

conducting our review, we consider whether the instruction correctly states the law, is

supported by the evidence in the record, and is covered in substance by other instructions. Id.

“[E]rror in a particular instruction will not result in reversal unless the entire jury charge

misleads the jury as to the law in the case.” Id. (citation and quotation marks omitted).

       Tankard argues that the trial court‟s definition of delivery did not comport with the

statutory definition, which states, “„Delivery‟ means: (1) an actual or constructive transfer

from one (1) person to another of a controlled substance, whether or not there is an agency

relationship; or (2) the organizing or supervising of an activity described in subdivision (1).”

Ind. Code § 35-48-1-11. The trial court instructed the jury as follows:

       The term delivery means actual or constructive transfer from one person or
       from another of a controlled substance whether or not there is an agency

                                               4
         relationship or the organization or supervision of an actual or constructive
         transfer from one person to another of a controlled substance and whether or
         not there‟s—whether or not there is an agency relationship.

Tr. at 219-20.

         Notably, Tankard did not object when the trial court gave the delivery instruction. He

therefore has waived the issue for appeal. See Hall v. State, 937 N.E.2d 911, 913 (Ind. Ct.

App. 2010) (stating that failure to object to instruction at trial typically results in waiver of

issue on appeal absent fundamental error). Waiver notwithstanding, we find that despite the

somewhat inartful wording, the instruction varies from the statute only to the extent that it

explains in long-form what constitutes “an activity described in subdivision (1).” Ind. Code

§ 35-48-1-11(2). As such, the instruction correctly states the law, does not mislead the jury,

and, as discussed below, is supported by the evidence. Thus, we find no abuse of discretion

here.3

                                      II. Sufficiency of Evidence

         Tankard asserts that the evidence is insufficient to support his conviction for dealing

in cocaine. When reviewing a sufficiency of evidence claim, we neither reweigh evidence

nor assess witness credibility; rather, we consider only the evidence and reasonable

inferences most favorable to the verdict. Stokes v. State, 801 N.E.2d 1263, 1271 (Ind. Ct.

App. 2004), trans. denied. We will affirm the conviction unless no reasonable trier of fact

could find the elements of the crime proven beyond a reasonable doubt. Maish v. State, 916



         3
             Consequently, we need not address Tankard‟s claim of fundamental error.



                                                     5
N.E.2d 918, 921 (Ind. Ct. App. 2009).

       Indiana Code Section 35-48-4-1(a)(1)(C) states that a person who knowingly or

intentionally delivers cocaine, pure or adulterated, commits dealing in cocaine, a class B

felony. Essentially, Tankard claims that although he physically handed the crack to Detective

Ripley, his intent was merely to allow Detective Ripley to inspect it before the two would

smoke it together. He relies on Hyche v. State, 934 N.E.2d 1176 (Ind. Ct. App. 2010), trans.

denied (2011), and claims that he did not knowingly relinquish possession and control of the

cocaine to another. We disagree and find Hyche to be distinguishable.

       In Hyche, the defendant‟s felony murder conviction was predicated upon a finding that

he committed a felony dealing offense. We vacated his conviction, finding that he merely

arranged to purchase drugs for his own use and that the record was devoid of any other

evidence that he was transferring the drugs he purchased. Id. at 1179. Thus, Hyche was not

acting on the distribution side of a drug transaction; he was merely a transferee and not a

transferor. Id. In contrast, Tankard used money provided by Detective Ripley to purchase a

crack rock, which he then delivered to the detective. Thus, he acted on the distribution side.

       In asking us to find that he was merely acting as a user, Tankard asks that we reweigh

evidence and disregard Detective Ripley‟s lengthy testimony about his undercover

investigation of drug dealing activity in the area. Specifically, the detective testified that

police had received reports from members of the community about drug trafficking in the

area surrounding the gas station. Tr. at 118-34. He described a “pyramid” drug dealing

hierarchy involving addicts who act as street-level dealers. Id. at 118-19. He stated that the


                                              6
street-level dealers accompany buyers to a drug house, take the buyer‟s money into the house,

return with the drugs, and give them to the buyer.4 To support their habit, these street-level

dealers often receive their pay in the form of drugs. In addition to any cash or drugs that they

may receive from the upper-level dealers, they often expect to receive a “pinch off” from the

buyer in exchange for their services. Id. at 134. Detective Ripley also described common

signals that a potential buyer would use to gain the attention of a street-level dealer as well as

the common practice of requiring some collateral from the street-level dealer to prevent him

from simply absconding with the buyer‟s money.

       The evidence supports a reasonable inference that Tankard was a street-level dealer.

He recognized Detective Ripley‟s signals as those of a potential buyer, asked him what he

was looking for, got into his vehicle, and directed him to the drug house. He took the

detective‟s money in exchange for collateral in the form of his ID, obtained the crack rock,

gave it to the detective, and assured him that it was good cocaine. To the extent he claims

that his possession of a crack pipe is evidence that he merely intended to use crack with an

acquaintance, he invites us to reweigh evidence and assess witness credibility, which we may

not do.

       In short, the evidence most favorable to the verdict indicates that Tankard did not

merely want to get high with a new acquaintance; he delivered drugs, hoping to get a small

portion of the drugs as payment. Consequently, we conclude that the evidence is sufficient to



       4
          Detective Ripley also explained that it is common, as here, for drug dealers to work out of
neighboring houses to decrease the likelihood of detection and seizure of the drugs.


                                                 7
support his dealing conviction.

                              III. Appropriateness of Sentence

       Finally, Tankard asks that we reduce his sentence pursuant to Indiana Appellate Rule

7(B), which provides that we “may revise a sentence authorized by statute if, after due

consideration of the trial court‟s decision, [this] Court finds that the sentence is inappropriate

in light of the nature of the offense and the character of the offender.” When a defendant

requests appellate review and revision of his sentence, we have the power to affirm, reduce,

or increase the sentence. Akard v. State, 937 N.E.2d 811, 813 (Ind. 2010). In conducting our

review, we do not look to see whether the defendant‟s sentence is appropriate or if another

sentence might be more appropriate; rather, the test is whether the sentence is

“inappropriate.” Fonner v. State, 876 N.E.2d 340, 344 (Ind. Ct. App. 2007). A defendant

bears the burden of persuading this Court that his sentence meets the inappropriateness

standard. Anglemyer v. State, 868 N.E.2d 482, 490 (Ind. 2007), clarified on reh’g, 875

N.E.2d 218; Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006).

       In considering the nature of a defendant‟s offense, “the advisory sentence is the

starting point the Legislature has selected as an appropriate sentence.” Anglemyer, 868

N.E.2d at 494. Tankard was sentenced to seventeen years for class B felony dealing in

cocaine, which carries a six-to-twenty-year sentencing range and a ten-year advisory term.

Ind. Code § 35-50-2-5. His seventeen-year sentence consists of fifteen years executed and

two years suspended to probation.         The difference between time executed and time

suspended to probation is relevant in determining inappropriateness of sentence. Jenkins v.


                                                8
State, 909 N.E.2d 1080, 1085 (Ind. Ct. App. 2009), trans. denied.

       Tankard characterizes his offense as an innocuous situation in which he, a homeless

addict, merely acted as a user hoping to share the spoils of another man‟s drug purchase so

that he could get high. As discussed, we find that he was acting as a dealer, not a user.

However, we agree with his characterization to the extent that he describes the instant

offense as nonviolent, victimless, and involving a miniscule amount of cocaine. Despite the

detective‟s lengthy testimony describing the pyramid drug-dealing hierarchy in which

Tankard was involved, Tankard‟s role was that of a small-time dealer in a run-of-the-mill

drug deal. Nevertheless, Appellate Rule 7(B) requires that we consider both the nature of the

offense and the character of the offender.

       In assessing Tankard‟s character, we first note that he has failed to include a copy of

the presentence investigation report (“PSI”) in the record on appeal. As such, he has

provided us with an incomplete record upon which to assess his character. Our supreme

court has said,

       It is the duty of an appellant to present a record that is complete and that
       supports his claim of error so that an intelligent review of the issues may be
       made. An appellant must see that the record of proceedings contains all
       pleadings, papers, and transcripts of testimony which disclose and have any
       bearing on the error he is alleging. Any error alleged but not disclosed by the
       record, or any matter not contained in the record, will not be a proper subject
       for review.

Turner v. State, 508 N.E.2d 541, 543 (Ind. 1987) (citation and quotation marks omitted).

       We note that the trial court did have access to the PSI and relied on it in sentencing

Tankard. The court‟s judgment/sentencing statement says,


                                              9
              The Court, having considered the written Pre-Sentence Investigation
       Report, now finds:
       Aggravators: Lengthy criminal history includes 37 misdemeanors; resisting,
       battery, domestic battery, selling drugs to minors. 7 felonies including
       weapons and drugs, violent offenses, escape 3 times, 4 parole violations,
       multiple revocations, active warrant in Kent County, Delaware, multi-state
       offender. Prior attempts at rehabilitation have failed.
       Mitigators: None.

Appellant‟s App. at 53 (emphasis added).

       Tankard portrays himself as a “jobless, penniless, and homeless” crack addict who

merely wanted to get high. Appellant‟s Br. at 16-17. However, based on the record before

us, we find that his extensive criminal history and his repeated noncompliance with

alternative sentencing options bespeak an extremely unsavory character. He is a frequent

flyer in the criminal justice system and has failed to learn from his mistakes. He has a pattern

of disregard for the law and has abused the leniency previously afforded him. He is not

merely a drug user, and he has sold drugs even to children. Although this transaction with

Detective Ripley was nonviolent, his criminal history includes at least one weapons-related

conviction as well as other violent offenses, including domestic battery. Thus, his criminal

history indicates a propensity for violence. In short, he has failed to meet his burden of

demonstrating that his sentence is inappropriate. Accordingly, we affirm.

       Affirmed.

VAIDIK, J., and BRADFORD, J., concur.




                                              10